MAUGHAN, Chief Justice,
dissenting:
For the following reason, I dissent.
The main opinion states, “Any part of the testimony of the State’s witnesses which might arguably raise the issue of entrapment was totally discounted by defendant’s own testimony where he claimed that the transaction never occurred.”
Such is not the law. The law is as stated in Utah Code Annotated, 1953, 76-2-303— Entrapment, subsection (3):
“The defense provided by this section is available even though the actor denies commission of the conduct charged to constitute the offense.”
See also State v. Taylor, 599 P.2d 496 (1979), where this Court has so held.
Where the main opinion states testimony of the State’s witnesses might arguably raise the issue of entrapment, in my view, the defendant should have been allowed to raise and argue it. I would reverse for that reason.